                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-517-RJC-DCK

JOBBIE FLOWERS,                                         )
                                                        )
              Plaintiff,                                )
                                                        )
  v.                                                    )       PROTECTIVE ORDER
                                                        )
ELECTROLUX NORTH AMERICA, INC.,                         )
                                                        )
              Defendant.                                )
                                                        )
         The parties agree that during the course of discovery it may be necessary to disclose certain

 confidential information relating to the subject matter of this action. They agree certain categories of

 such information should be treated as confidential, protected from disclosure outside this litigation,

 and used only for purposes of prosecuting or defending this action and any appeals. The parties

 jointly stipulate to entry of a protective order to limit the disclosure, dissemination, and use of certain

 identified categories of confidential information.

         The parties assert in support of their request that protection of the identified categories of

 confidential information is necessary because due to the nature of Plaintiff’s claims, confidential

 personnel and employment records, medical records and information, confidential business records,

 trade secrets, and/or other proprietary information is likely to be sought by the parties. Disclosure

 of such information may violate the privacy of third parties and employees who have not authorized

 public disclosure of such information, and/or may include disclosure of confidential or proprietary

 information of the parties.




         Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 1 of 11
       For good cause shown under Federal Rule of Civil Procedure 26(c), the Court grants the

parties’ joint request and hereby enters the following Protective Order:

       1.         Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below.             As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will be

strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.         Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially cause

harm to the interests of the disclosing party or nonparties. For purposes of this Order, the parties

will limit their designation of “Confidential Information” to the following categories of information

or documents:

       1.       non-public, confidential financial information of Defendant;

       2.       non-public proprietary or confidential information relating to Defendant’s
                customers, clients, business, marketing, sales, policies and procedures;

       3.       the non-public, confidential personnel and/or human resources documents of any
                of Defendant’s current or former employees; and

       4.       medical records, financial and/or tax records relating to Plaintiff as well as
                documents containing Plaintiff’s complete social security number and date of birth.

Information or documents that are available to the public may not be designated as Confidential

Information.




                                                     2
        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 2 of 11
       3.         Form and Timing of Designation. The producing party must designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter, “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents and

do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined in

this Order.

       4.         Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise valid

claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted within

ten days after discovery of the inadvertent failure.

       5.         Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within fourteen days after receipt of the deposition transcript.

Such designation must be specific as to the portions of the transcript and/or any exhibits to be

protected.




                                                       3
        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 3 of 11
6.     Protection of Confidential Material.

       (a)     General Protections. Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

       (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:

       (1)     Parties, and counsel for the parties, who are actively engaged in the conduct
               of this litigation, and the partners, associates, secretaries, legal assistants, and
               employees or agents of such counsel, to the extent reasonably necessary to
               render professional services to the litigation;

       (2)     The Court and Court personnel, including any special master appointed by the
               Court, and members of the jury;

       (3)     Court reporters, recorders, and videographers engaged for depositions;

       (4)     Any mediator appointed by the Court or jointly selected by the parties;

       (5)     Any expert witness, outside consultant, or investigator retained specifically in
               connection with this litigation, but only after such persons have agreed in
               writing to be bound to the terms of this Order;

       (6)     Any person testifying under oath at a deposition, hearing or trial with all
               parties’ counsel present, but only to the extent such confidential documents
               or information will assist the witness in testifying;

       (7)     Any fact witness and his or her counsel, but only to the extent such
               confidential documents or information will assist the witness in recalling,
               relating, or explaining facts or in testifying, but only after such persons have
               been made aware of the requirements of this Stipulated Protective Order and
               have agreed to abide by it;

       (8)     The author or recipient of the document (not including a person who received
               the document in the course of the litigation);

       (9)     Independent providers of document reproduction, electronic discovery, or
               other litigation services retained or employed specifically in connection with
               this litigation; and


                                            4
Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 4 of 11
                (10)    Other persons only upon consent of the producing party and on such
                        conditions as the parties may agree.

                (c)       Control of Documents. The parties must take reasonable efforts to prevent

        unauthorized or inadvertent disclosure of documents designated as containing Confidential

        Information pursuant to the terms of this Order.

        7.        Filing of Confidential Information.          If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary motions),

submitting the document solely for in camera review; or (c) when the preceding measures are

inadequate, seeking permission to file the document under seal by filing a motion for leave to file

under seal in accordance with W.D.N.C. Local Civil Rule 6.1.

        Nothing in this Order will be construed as a prior directive to allow any document to be filed

under seal. The mere designation of information as confidential pursuant to this Order is insufficient

to satisfy the court’s requirements for filing under seal in light of the public’s qualified right of access

to court dockets. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents.

        8.        Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any motion

or objection to a confidential designation, though, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to challenge

                                                      5
        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 5 of 11
a confidentiality designation may file a motion that identifies the challenged material and sets forth

in detail the basis for the challenge. The burden of proving the necessity of a confidentiality

designation remains with the party asserting confidentiality. Until the Court rules on the challenge,

all parties must continue to treat the materials as Confidential Information under the terms of this

Order.

         9.        Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or anticipates that another party may present Confidential

Information at a hearing or trial must bring that issue to the attention of the court and the other parties

without disclosing the Confidential Information. The Court may thereafter make such orders as are

necessary to govern the use of such documents or information at the hearing or trial.

         10.     Obligations on Conclusion of Litigation.

                  (a)      Order Remains in Effect.         Unless otherwise agreed or ordered, all

         provisions of this Order will remain in effect and continue to be binding after conclusion of

         the litigation.

                  (b)      Return of Confidential Documents. After written notice by the producing

         party and within fourteen days after this litigation concludes by settlement, final judgment,

         or final order, including all appeals, all documents designated as containing Confidential

         Information, including copies as defined above, must be returned to the party who previously

         produced the document unless: (1) the document has been offered into evidence or filed

         without restriction as to disclosure; (2) the parties agree to destruction of the document to

         the extent practicable in lieu of return; or (3) as to documents bearing the notations,

         summations, or other mental impressions of the receiving party, that party elects to destroy

         the documents and certifies to the producing party that it has done so.


                                                     6
         Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 6 of 11
                (c)      Retention of Work Product. Notwithstanding the above requirements to

       return or destroy documents, counsel may retain attorney work product, including an index

       which refers or relates to designated Confidential Information, so long as that work product

       does not duplicate verbatim substantial portions of the text or images of designated

       documents. This work product will continue to be confidential under this Order. An attorney

       may use his or her own work product in subsequent litigation provided that its use does not

       disclose Confidential Information.

       11.     Order Subject to Modification. This Order is subject to modification by the Court

on its own motion or on motion of any party or any other person with standing concerning the subject

matter. The Order must not, however, be modified until the parties have been given notice and an

opportunity to be heard on the proposed modification.

       12.     Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek leave

to reopen the case for the limited purpose of enforcing or modifying the provisions of this Order.

       13.     No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or material

designated as Confidential Information by counsel or the parties is entitled to protection under

Federal Rule of Civil Procedure 26(c) or otherwise until such time as the Court may rule on a specific

document or issue.




                                                   7
        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 7 of 11
        14.     Persons Bound by Protective Order. This Order will take effect when entered and

is binding upon all counsel of record and their law firms, the parties, and persons made subject to

this Order by its terms.

        15.     Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

        16.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

        17.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in this

case by third parties, if timely requested by the third party.

        18.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

If a receiving party is served with a subpoena or an order issued in other litigation that would compel

disclosure of any material or document designated in this action as Confidential Information, the

receiving party must so notify the designating party, in writing, immediately and in no event more

than three business days after receiving the subpoena or order. Such notification must include a copy

of the subpoena or court order.

        The receiving party also must within seven days inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.




                                                     8
        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 8 of 11
       The purpose of imposing these duties is to alert the interested persons to the existence of this

Order and to afford the designating party in this case an opportunity to try to protect its Confidential

Information in the court from which the subpoena or order issued. The designating party bears the

burden and the expense of seeking protection in that court of its Confidential Information, and

nothing in these provisions should be construed as authorizing or encouraging a receiving party in

this action to disobey a lawful directive from another court. The obligations set forth in this

paragraph remain in effect while the party has in its possession, custody, or control Confidential

Information designated by the other party to this case.

       19.     Disclosure of Confidential Information Covered by Attorney-Client Privilege or

Work Product. Whether inadvertent or otherwise, the disclosure or production of any information

or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited to, information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim to

its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work- product doctrine at a

later date. Any party receiving any such information or document must return it upon request to the

producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within ten days,

regardless of whether the receiving party agrees with the claim of privilege and/or work-product

protection. Disclosure of the information or document by the other party prior to such later

designation will not be deemed a violation of the provisions of this Order. Although the provisions

of this section constitute an order pursuant to Federal Rule of Evidence 502, and will be construed

in a manner consistent with the maximum protection provided by said rule, nothing in this Order is

intended or will be construed to limit a party’s right to conduct a review of documents, including


        Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 9 of 11
electronically-stored information, for relevance, responsiveness, or segregation of privileged or

protected information before production.

       IT IS SO ORDERED.


                                    Signed: December 8, 2020




       Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 10 of 11
STIPULATED AND AGREED TO BY:


GESSNERLAW, PLLC                       FISHER & PHILLIPS LLP

s/ L. Michelle Gessner                  s/ Mason G. Alexander
L. Michelle Gessner (NC Bar # 26590)   Mason G. Alexander (NC Bar No. 23945)
P.O. Box 78161                         227 West Trade Street, Suite 2020
Charlotte, North Carolina 28202        Charlotte, North Carolina 28202
Phone: (844) 437-7637                  Telephone: (704) 334-4565
Facsimile: (980) 206-0286              Facsimile: (704) 334-9774
Email: michelle@mgessnerlaw.com        E-mail: malexander@fisherphillips.com

ATTORNEY FOR PLAINTIFF                 Benjamin S. Morrell (NC Bar No. 56676)
                                       227 West Trade Street, Suite 2020
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 334-4565
                                       Facsimile: (704) 334-9774
                                       Email: bmorrell@fisherphillips.com

                                       ATTORNEYS FOR DEFENDANT




     Case 3:20-cv-00517-RJC-DCK Document 10 Filed 12/08/20 Page 11 of 11
